Citation Nr: 0018899	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  98-18 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability benefits under the provisions of 
38 U.S.C.A. § 1151 for additional disability, identified as 
renal failure, claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment rendered in May 1998.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant





INTRODUCTION

The appellant had active service from June 1946 to April 
1949.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas which denied the appellant's claim for 
benefits pursuant to 38 U.S.C.A. § 1151 based on alleged 
additional renal disability due to an infra-renal abdominal 
aortic aneurysm repair rendered at VA hospital in May 1998.

In his November 1998 substantive appeal, the appellant 
requested a Travel Board hearing at the RO, confirming his 
request in writing the next month.  However, he subsequently 
indicated, in a written statement dated in November 1999, 
that he wished to cancel his request for a Travel Board 
hearing.  Accordingly, his hearing request has effectively 
been withdrawn.  38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant was diagnosed with chronic renal 
insufficiency in July 1996; in May 1998, a scheduled 
aortogram with femoral run-off was canceled due to the 
appellant's renal insufficiency.

3.  After giving informed consent, the appellant underwent an 
infra-renal abdominal aortic aneurysm repair at VA hospital 
in May 1998.

4.  The appellant was thereafter diagnosed with end-stage 
renal disease.

5.  No competent evidence has been presented which 
establishes or even suggests that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing hospital care caused 
or contributed substantially or materially to cause the 
appellant's additional renal disability.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to benefits pursuant to 38 U.S.C.A. 
§ 1151 for additional renal disability as a result of VA 
medical treatment rendered in May 1998.  38 U.S.C.A. §§ 1151, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. § 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board initially notes that the applicable statute, 
38 U.S.C.A. § 1151, currently provides that when there is no 
willful misconduct by a veteran, disability resulting from VA 
hospital care furnished the veteran will be compensated in 
the same manner as if service-connected if the disability was 
caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing hospital care.  38 C.F.R. §  38 C.F.R. § 
3.358 (1999).

Prior to October 1, 1997, the United States Supreme Court 
found that the statutory language of 38 U.S.C.A. § 1151 
simply required a causal connection between VA 
hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  See 
Brown v. Gardner, 115 S.Ct. 552 (1994).  In December 1997, 
VAOGCPREC 4-97 concluded that all claims for benefits under 
38 U.S.C.A. § 1151 filed before October 1, 1997, must be 
adjudicated under the provisions of 38 U.S.C.A. §  1151 as 
they existed prior to that date.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Here, however, the claim 
for additional renal disability under 38 U.S.C.A. § 1151 was 
not pending during a change in the law.  The claim was 
clearly filed well after October 1, 1997, (since the surgery 
in question took place in May 1998), and, thus, the claim 
must be adjudicated under only the current interpretation of 
38 U.S.C.A. § 1151, which provides that a showing of fault on 
the part of VA is required.

As amended, 38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) now 
provides that compensation under chapters 11 and 13 of 38 
U.S.C. shall be awarded for a qualifying additional 
disability or a qualifying death of a veteran in the same 
manner as if such additional disability or death were 
service-connected.  For the purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and -

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary [of the 
VA], either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was ---

	(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of the Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

	(B) an event not reasonably foreseeable; or

(2) the disability or death was proximately caused by the 
provision of training and rehabilitation services by the 
Secretary (including by a service-provider used by the 
Secretary for such purpose under section 3115 of this title) 
as part of an approved rehabilitation program under chapter 
31 of this title.

38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).

The threshold question to be answered at the outset of the 
analysis of any issue is whether the appellant's claim is 
well-grounded; that is, whether it is plausible, meritorious 
on its own, or otherwise capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter Court) has said that the statutory "duty to 
assist" under 38 U.S.C.A. § 5107(a) generally does not arise 
until there is a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  For the reasons set forth below, 
it is concluded that all development legally required and 
indicated regarding the additional renal disability claim has 
been completed.

A person who submits a claim has, by statute, the duty to 
submit evidence that a claim is well-grounded.  The evidence 
must "justify a belief by a fair and impartial individual" 
that the claim is plausible.  38 U.S.C.A. § 5107(a).  Where 
such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the person who 
submits a claim is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  See also Caluza v. Brown, 7 Vet. App. 498 
(1995).  Where the determinative issue involves medical 
causation or medical diagnosis, competent medical evidence to 
the effect that the claim is plausible or possible is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Lay assertions cannot constitute evidence to render 
a claim well grounded under 38 U.S.C.A. § 5107(a); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well-grounded.  Id. 

Review of the medical evidence of record reveals that the 
appellant was diagnosed with renal insufficiency in July 
1996.  Laboratory testing of the appellant's renal function, 
conducted between August 1995 and May 1996, demonstrated 
elevated serum creatine levels nine times and elevated serum 
urea nitrogen levels seven times.  In September 1995, renal 
artery stenosis was suspected; a renal ultrasound was 
performed in October 1995, and bilateral renal artery 
stenosis could not be ruled out by the radiologist.  The 
appellant subsequently underwent a cystoscopy and the August 
1996 report from that procedure indicates that the appellant 
was diagnosed with chronic renal insufficiency secondary to 
intrinsic renal disease.  A VA renal clinic note, dated in 
August 1997, lists a diagnosis of chronic renal failure with 
decreased renal function for the appellant.  Laboratory 
testing of the appellant's renal function, conducted between 
March 1997 and February 1998, demonstrated elevated serum 
creatine levels and serum urea nitrogen levels eight times.  
These serum creatine levels had risen 50 percent in 
comparison to the previously mentioned values; the serum urea 
nitrogen levels had doubled.

The appellant underwent an infra-renal abdominal aortic 
aneurysm (AAA) repair at VA hospital in May 1998.  The May 
1998 VA hospital discharge summary notes that the appellant's 
previous medical history included chronic renal insufficiency 
and that the appellant had been scheduled for an aortogram 
with femoral vein run-off but that this procedure was not 
done secondary to his renal insufficiency.  It was noted that 
the appellant developed renal insufficiency post-operatively 
and that his kidneys did not improve.  The appellant 
ultimately needed hemodialysis as well as ultrafiltration.  
Renogram testing demonstrated decreased and delayed perfusion 
to the right kidney which was nonfunctional; there was no 
demonstrable flow or function of the left kidney.  He was 
therefore noted to have a poor prognosis for recovery from 
his renal failure.

The evidence of record includes an April 1998 informed 
consent form signed by the appellant for an AAA repair.  The 
doctor wrote on the consent form that he had counseled the 
appellant as to attendant risks of bleeding, infection, and 
damage to surrounding structures, stroke, heart attack and 
death.  The appellant subsequently signed two more informed 
consent forms, dated May 3, 1998.  These consent forms 
indicated that the appellant was to undergo surgery involving 
the injection of contrast materials.  Ten minutes after the 
appellant signed the second consent form, the radiologist who 
signed it wrote a note in the chart indicating that the 
appellant had been counseled as to the possible use of 
additional contrast agents.  The doctor also stated that the 
appellant had been informed that he was at increased risk of 
kidney damage because of his renal insufficiency.  The doctor 
further stated that the appellant had been counseled 
concerning possible complications, including but not limited 
to, bleeding, infection, and damage to blood vessels and the 
risk of death, nerve injury and other less severe reactions 
to contrast.  The appellant's questions were answered and his 
options were explained.  The Board concludes from these facts 
that the appellant gave informed consent conforming to the 
requirements of 38 C.F.R. § 17.32 (1999).

The appellant has indicated in his written statements and his 
testimony given at his March 1999 personal hearing conducted 
at the RO that he believes his renal condition requiring 
dialysis was solely caused by the May 1998 VA AAA surgery.  
He testified that the only renal treatment he had ever 
received prior to the surgery was for a kidney infection and 
that he had to go on dialysis within one week of the 
operation.  See Hearing Transcript pp. 2-5.  He further 
testified that, as part of the preparation for surgery, a 
doctor told him that aneurysm patients have a five percent 
chance of having to go on dialysis as a result of the 
surgery.  He stated that he consented to the surgery knowing 
that there was a related risk of dialysis, albeit a small 
one.  See Hearing Transcript p. 11.

Review of the medical records from the May 1998 VA 
hospitalization reveals that the renal attending physician 
thought that the etiology of the appellant's acute renal 
failure could be contrast nephropathy superimposed on his 
renal atherostenosis/underperfusion with chronic renal 
failure.  A renal note dated May 9, 1998, indicates that the 
appellant was diagnosed with acute renal failure secondary to 
prolonged surgery and contrast leading to acute tubular 
necrosis; decreased perfusion with AAA repair.

While the medical evidence of record indicates that the 
appellant's suffered additional renal dysfunction 
superimposed on his pre-existing chronic renal insufficiency 
resulting in end-stage renal disease (ESRD) requiring 
dialysis and eventual need for a kidney transplant, the 
evidence also clearly indicates that the appellant was well 
aware that there was a possibility that the AAA repair 
surgery could result in the need for dialysis.  It is also 
clear that the appellant was told that the surgery could 
result in possible complications, including damage to blood 
vessels and/or surrounding structures, as well as adverse 
reactions to the contrast agents and it is clear that the 
appellant had been informed that he was at increased risk of 
kidney damage because of his renal insufficiency.  The 
appellant chose to undergo the AAA repair surgery despite 
these risks.

Unfortunately, the AAA repair surgery did result in ESRD with 
the appellant needing to undergo renal dialysis on a regular 
basis.  However, the appellant has submitted no competent 
evidence which establishes or even suggests that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing hospital care connected with the May 1998 AAA 
repair surgery caused or contributed substantially or 
materially to cause the development of ESRD.  In fact, he has 
not alleged that any sort of malpractice was involved, merely 
that there was a causal relationship.

AAA repair surgery such as that performed in May 1998, even 
when done under the usual circumstances, involves a 
considerable degree of calculated risk.  In this case, 
because of the appellant's pre-existing chronic renal 
insufficiency, even greater surgical risk was involved.  It 
appears that despite the exercise of appropriate precautions 
and a high degree of professional skill, there was bilateral 
nephropathy.  The fact that such nephropathy occurred does 
not, however, establish that there was carelessness, 
accident, lack of proper skill or error of judgment.  The 
operation has not been shown to have been performed other 
than in accordance with approved surgical practices and the 
ESRD is not shown to be other than an unusual result of 
approved medical care properly administered.  The Board finds 
that the evidence does not establish that there was 
carelessness, negligence, accident, lack of proper skill or 
error of judgment on the part of any of the hospital 
personnel.  It is the decision of the Board that the 
appellant is not shown to have additional disability which 
was incurred as the result of hospitalization or treatment 
within the purview of the provisions of 38 U.S.C.A. § 1151 in 
effect since October 1997.

The Board has considered the statements of the appellant as 
to his belief that his additional renal disability is solely 
due to VA medical treatment.  Although the Board has no 
reason to doubt his sincerity, these statements are not 
competent medical evidence with regard to this issue.  There 
is no evidence that he has the requisite medical expertise to 
enter a medical judgment as to whether or not the treatment 
provided by VA, specifically in May 1998, was substandard in 
any way.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, for the reasons and bases expressed above the 
Board finds that the appellant's claim for compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 is not well 
grounded because no competent evidence has been presented 
which establishes or even suggests that carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care caused or contributed substantially or 
materially to cause the appellant's development of ESRD.  The 
appellant has not presented competent evidence which 
demonstrates that the VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider when he was evaluated and operated on for his AAA.  
That the appellant suffered additional renal disability was 
reasonably foreseeable as indicated by the fact that the 
appellant was counseled concerning his increased risk and the 
possibility of dialysis post-operatively and by the fact that 
one type of surgery was rejected because of the risks for 
negative outcomes associated with appellant's existing renal 
insufficiency.  Therefore, the claim is denied.

Because the appellant's claim is not well grounded, the VA is 
under no duty to assist the appellant in further development 
of the claim.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  It is also noted, however, that there 
is no allegation that there are records that could be 
obtained that could make the claim well-grounded.

Where a claim is not well grounded it is incomplete, and the 
VA is obliged under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his application.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  The Board 
views the discussion as set forth in the various documents 
from the RO, as well as the discussion above, to be 
sufficient to inform the appellant of the type of evidence 
needed to well-ground this claim, and thus complete his 
application for 38 U.S.C.A. § 1151 benefits for additional 
renal disability.  

Again, it is noted that there is no allegation that there are 
additional records that are available that would render the 
claim well grounded.  If the appellant were to submit 
documentation such as clinical evidence or a persuasive 
medical opinion tending to show that the VA treatment he 
received in May 1998 was substandard or negligent in any way, 
his claim could be considered well-grounded as per Robinette.  
Absent evidence or credible medical opinion that the 
development of ESRD in the appellant was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
hospital care, the Board finds that the appellant's claim 
must be denied as not well-grounded.  38 U.S.C.A. § 5107 
(1991); Dean v. Brown, 8 Vet. App. 449 (1995).


ORDER

The appellant's claim for benefits for additional renal 
disability pursuant to 38 U.S.C.A. § 1151 is denied on the 
basis that it is not well grounded. 



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals



 

